Citation Nr: 0915388	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  05-39 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for diabetes mellitus.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for hypertension.

3.  Entitlement to service connection for skin tag of the 
left hip.

4.  Entitlement to service connection for frontal alopecia.

5.  Entitlement to service connection for a left varicocele.

6.  Entitlement to an initial compensable rating for scar, 
left inguinal hernia repair residuals.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to June 
1978.  He also had confirmed service in the Air National 
Guard (including periods of active duty for training and 
inactive duty for training) from September 1980 to November 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by a 
Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2009 the Veteran appeared at the Atlanta RO and 
testified by videoconference before the undersigned Veterans 
Law Judge sitting in Washington, D.C.  The transcript of that 
hearing is of record.

The Board notes that in correspondence dated in December 2005 
the Veteran stated a claim for total disability based on 
individual unemployability (TDIU).  This claim, which has not 
been adjudicated, is referred back to the RO for appropriate 
action.

The issues of entitlement to service connection for a left 
varicocele and an increased initial compensable rating for 
scar, left inguinal hernia repair residuals is addressed in 
the REMAND portion of the decision below.


FINDING OF FACT

On March 31, 2009, prior to the promulgation of a decision in 
the appeal, the Veteran withdrew his appeal as to whether new 
and material evidence had been presented to reopen previously 
denied claims for service connection for diabetes mellitus 
and hypertension, and entitlement to service connection for a 
left hip skin tag and frontal alopecia.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal as to 
whether new and material evidence had been presented to 
reopen a previously denied claim for service connection for 
diabetes mellitus have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).

2.  The criteria for withdrawal of a substantive appeal as to 
whether new and material evidence had been presented to 
reopen previously denied claims for service connection for 
hypertension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).

3.  The criteria for withdrawal of a substantive appeal for 
service connection for skin tag of the left hip have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2008).

4.  The criteria for withdrawal of a substantive appeal for 
service connection for frontal alopecia have been met.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Except for appeals withdrawn 
on the record at a hearing, appeal withdrawals must be in 
writing.  38 C.F.R. § 20.204(b).  Withdrawal may be made by 
the veteran or his authorized representative.  38 C.F.R. 
§ 20.204.  

During his March 2009 Board hearing the Veteran withdrew his 
appeal as to whether new and material evidence had been 
presented to reopen previously denied claims for service 
connection for diabetes mellitus and hypertension, and 
entitlement to service connection for a left hip skin tag and 
frontal alopecia.  See Transcript at p. 2.  Consequently, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review these appeals and they are 
dismissed.  38 U.S.C.A. § 7105.


ORDER

The Veteran's appeal as to whether new and material evidence 
had been presented to reopen a claim for service connection 
for diabetes mellitus is dismissed.

The Veteran's appeal as to whether new and material evidence 
had been presented to reopen a claim for service connection 
for hypertension is dismissed.

The Veteran's appeal for service connection for a left hip 
skin tag is dismissed.

The Veteran's appeal for service connection for frontal 
alopecia is dismissed.


REMAND

The Veteran seeks an initial compensable rating for his 
service-connected scar, left inguinal hernia repair 
disability.  During his March 2009 Board hearing he testified 
that he was experiencing some discomfort at the site of the 
residual hernia surgery.  He testified that the scar was 
painful with lifting or using, and was tender to the touch.  
He also testified that he was scheduled for a CT scan to 
determine if his hernia was recurring.  The Board notes in 
that regard that the RO denied a compensable evaluation in 
part "based on findings in [his] treatment records which 
show that [the Veteran has] not had any recurrence of a left 
inguinal hernia."  In accordance with 38 C.F.R. § 3.327 
remand for a new C&P examination is warranted to determine 
the current severity of the Veteran's service-connected left 
hernia disability, including the characteristics of the 
residual scar.  The claims file should also be updated to 
include any VA treatment records compiled since August 2005.  
See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992).

Also, the Board notes that, in a statement of July 2006, the 
veteran expressed disagreement with the decision of June 2006 
denying service connection for a left varicocele. The RO has 
not yet issued a statement of the case regarding this issue. 
The failure to issue a statement of the case is a procedural 
defect requiring remand. Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Associate with the claims folder any 
VA medical treatment records pertaining 
to the Veteran dating from August 24, 
2005.  If no such records exist, that 
fact should be noted in the claims 
folder.  Also attempt to obtain any 
other evidence identified as relevant by 
the Veteran during the course of this 
remand provided that any necessary 
authorization forms are completed.  

2.  Schedule the Veteran for an 
appropriate examination for evaluation 
of his left inguinal hernia disability, 
including the residual surgical scar.  
The claims file must be made available 
to, and reviewed by, the examiner, and 
the examiner must indicate in the report 
provided that the claims file was 
reviewed.  All indicated tests should be 
performed, and all findings reported in 
detail.  The examiner is specifically 
requested to respond as follows:

*	specify, in inches or centimeters, 
the area comprising the left 
inguinal surgical scar(s), 
*	state whether the scar(s) are 
unstable, tender, painful, or 
productive of limitation of 
function; 
*	state whether the scar is deep or 
superficial;
*	state whether the Veteran's left 
inguinal hernia has recurred, and, 
if so, whether it is small or 
large, readily reducible, well 
supported by a tress or belt and 
whether it is considered operable.

3.  Provide the veteran with a statement 
of the case on the issue of entitlement 
to service connection for a left 
varicocele.  Advise the veteran that a 
substantive appeal must be filed in 
order to perfect an appeal on this 
issue.

4.  After any further development deemed 
necessary, readjudicate the issue on 
appeal.  If the benefit sought remains 
denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case in 
accordance with 38 C.F.R. § 19.31(b)(1) 
and be given an opportunity to respond.  
The case should then be returned to the 
Board for appellate review, if 
indicated.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


